Citation Nr: 0119588	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection for malignant melanoma 
of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  



REMAND

The veteran was scheduled to appear for a videoconference 
hearing before a Member of the Board on July 16, 2001.  In a 
July 4, 2001, letter, the veteran indicated that he wished to 
have a Travel Board hearing before a Member of the Board 
sitting at the RO.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disabilities at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  If necessary, upon completion of the 
above, any additional development deemed 
appropriate should be undertaken.   

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  




4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should schedule the 
veteran for a hearing before a traveling 
Member of the Board.   





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




